Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Haines on 03/11/22.
The application has been amended as follows: 
	The following claim version replaces all previous versions:
-- AMENDMENTS TO THE CLAIMS
1.  (Currently Amended)  A fuel connector adapted to flow fuel, the fuel connector comprising:
	a male component including a plurality of barbs each projecting radially outward, spaced axially from one-another and being circumferentially continuous; and
a female component including a plurality of reinforcement rings which provide increased strength to the female component at a location of each of the plurality of reinforcement rings and therefore increased resistance to deformation compared to other portions of the female component that are immediately ahead of and behind the plurality of reinforcement rings, each one of the plurality of reinforcement rings being in a predefined axial relationship with a respective one of the plurality of barbs when connected;
wherein each one of the plurality of reinforcement rings is axially located behind a respective one of the plurality of barbs and with respect to an insertion direction of the male component and wherein adjacent ones of the plurality of reinforcement rings provide a recess which extends radially outward from said female component and axially between the adjacent ones of the plurality of reinforcement rings such that the recess is empty and radially surrounds one of the plurality of barbs.
2.  (Cancelled)  
3.  (Previously Presented)  The fuel connector set forth in claim 1, wherein adjacent barbs of the plurality of barbs are axially spaced by a first distance, adjacent reinforcement rings of the plurality of reinforcement rings are axially spaced by a second distance, and the first distance is equal to the second distance.   
4.  (Previously Presented)  The fuel connector set forth in claim 1, wherein each ring of the plurality of rings project radially outward.
5.  (Previously Presented)  The fuel connector set forth in claim 4, wherein the male component is a unitary, single, and homogenous piece made of plastic.
6.  (Previously Presented)  The fuel connector set forth in claim 5, wherein the female component is a unitary, single, and homogenous piece made of plastic.
7.  (Previously Presented)  The fuel connector set forth in claim 4, wherein at least one of the male and female components are made of acetal conductive copolymer.
8.  (Previously Presented)  The fuel connector set forth in claim 4, wherein the plurality of barbs form a fir tree.
9.  (Previously Presented)  The fuel connector set forth in claim 4, wherein the male component includes a tubular portion having an inner surface defining a channel for the flow of fuel and an opposite outer surface, and the plurality of barbs project radially outward from the outer surface.
10.  (Previously Presented)  The fuel connector set forth in claim 9, wherein the female component includes a tubular segment having an inner face defining a cavity for receipt of the male component, and an opposite outer face, and the plurality of rings project radially outward from the outer face.
11.  (Cancelled)  
12.   (Currently Amended)  A fuel connector adapted to flow fuel, the fuel connector comprising:
	a male component including a tubular portion defining a channel for the flow of fuel along a centerline, and a plurality of barbs each projecting radially outward from the tubular portion, spaced axially from one-another and being circumferentially continuous; and
	a female component including a tubular segment defining a cavity extending along the centerline and adapted to receive the male component, and a plurality of reinforcement rings being circumferentially continuous and projecting radially outward from the tubular segment, the plurality of reinforcement rings providing increased strength to the female component at a location of each of the plurality of reinforcement rings and therefore increased resistance to deformation compared to other portions of the female component that are immediately ahead of and behind the plurality of reinforcement rings, and the plurality of reinforcement rings being a unitary part of the tubular segment such that each one of the plurality of reinforcement rings is axially located behind a respective one of the plurality of barbs with respect to an insertion direction of the male component and when the fuel connector is coupled, wherein adjacent ones of the plurality of reinforcement rings provide a recess which extends radially outward from said female component and axially between the adjacent ones of the plurality of reinforcement rings such that the recess is empty and radially surrounds one of the plurality of barbs.  
13.  (Previously Presented)  The fuel connector set forth in claim 12, wherein the male and female components are made of injection molded plastic.
14.   (Currently Amended)  A fuel system comprising:
	a first fuel connector including male and female components, the male component including a tubular portion defining a channel for the flow of fuel along a centerline and a plurality of barbs each projecting radially outward from the tubular portion, spaced axially from one-another and being circumferentially continuous, and the female component including a tubular segment defining a cavity extending along the centerline and adapted to receive the male component and a plurality of reinforcement rings being circumferentially continuous and projecting radially outward from the tubular segment, the plurality of reinforcement rings providing increased strength to the female component at a location of each of the plurality of reinforcement rings and therefore increased resistance to deformation compared to other portions of the female component that are immediately ahead of and behind the plurality of reinforcement rings, and the plurality of reinforcement rings being a unitary part of the tubular segment such that each one of the plurality of reinforcement rings is axially located behind a respective one of the plurality of barbs with respect to an insertion direction of the male component and when the first fuel connector is coupled, wherein adjacent ones of the plurality of reinforcement rings provide a recess which extends radially outward from said female component and axially between the adjacent ones of the plurality of reinforcement rings such that the recess is empty and radially surrounds one of the plurality of barbs;
	a fuel filter; and
	a fuel fitting, the first fuel connector being carried between the fuel filter and the fuel fitting providing fluid communication between the fitting and the fuel filter.
15.  (Previously Presented)  The fuel system set forth in claim 14, wherein the fuel filter includes a housing and one of the male and female components is an integral and unitary part of the housing.
16.  (Previously Presented)  The fuel system set forth in claim 15, wherein the other of the male and female components is an integral and unitary part of the fitting.
17.  (Currently Amended)  The fuel system set forth in claim 16, further comprising:
	a fuel pump in fluid communication with the fuel filter via the fitting, the fuel pump including a pump housing; and
	a second fuel connector including male and female components, the male component including a tubular portion defining a channel for the flow of fuel along a centerline and a plurality of barbs each projecting radially outward from the tubular portion, spaced axially from one-another and being circumferentially continuous, and the female component including a tubular segment defining a cavity extending along the centerline and adapted to receive the male component and a plurality of reinforcement rings being circumferentially continuous and projecting radially outward from the tubular segment, the plurality of reinforcement rings providing increased strength to the female component at a location of each of the plurality of reinforcement rings and therefore increased resistance to deformation compared to other portions of the female component that are immediately ahead of and behind the plurality of reinforcement rings, and the plurality of reinforcement rings being a unitary part of the tubular segment such that each one of the plurality of reinforcement rings is axially located behind a respective one of the plurality of barbs with respect to an insertion direction of the male component when the second fuel connector is coupled, wherein adjacent ones of the plurality of reinforcement rings provide a recess which extends radially outward from said female component and axially between the adjacent ones of the plurality of reinforcement rings such that the recess is empty and radially surrounds one of the plurality of barbs, and one of the male and female components of the second fuel connector is an integral and unitary part of the pump housing.
18.  (Previously Presented)  The fuel system set forth in claim 17, wherein the other of the male and female components of the second fuel connector is an integral and unitary part of the fitting.
19.  (Previously Presented)  The fuel system set forth in claim 14, wherein the circumferentially continuous barb is one of a plurality of circumferentially continuous barbs axially spaced from one-another, and the reinforcement ring is one of a plurality of reinforcement rings axially spaced from one-another, and wherein each one of the plurality of circumferentially continuous barbs are axially located behind a respective one of the plurality of reinforcement rings and with respect to an insertion direction of the male component.
20.  (Cancelled)  
--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner




/JAMES M HEWITT II/Primary Examiner, Art Unit 3679